BkogdeN, J.
The first exception is to the judgment itself. This judgment is regular upon its face, and the facts found by the trial judge are sufficient to support the decree. Consequently, the first exception must fail. Warren v. Bottling Co., 207 N. C., 313; Moreland v. Wamboldt, ante, 35.
The second exception is “to the finding and signing of the order of the findings of facts.” It is to be observed that the plaintiff requested no finding of facts, and there is no specific exception to any particular finding of fact. Obviously, some of the findings of fact are necessary and beyond question. The Court is not endowed with the gift of prophecy, and, therefore, is unable to determine which particular finding of fact is objectionable to; the plaintiff.
Hence, the second exception must likewise fail.
Affirmed.